Citation Nr: 0909290	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-43 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1981 decision that denied service connection for 
PTSD.

2.  Entitlement to an effective date earlier than February 
22, 2002, for an award of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The Veteran served on active duty from January 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted an increased rating of 100 
percent for PTSD.  In his timely appeal of this determination 
to the Board, the Veteran challenged the effective date 
assigned by the RO for entitlement to service connection.  He 
also asserted that an October 1981, rating decision that 
denied service connection for PTSD was clearly and 
unmistakably erroneous.  

In November 2006, a videoconference Board hearing was held at 
the RO before the undersigned.  A transcript of the hearing 
is of record.  The Veteran testified that a January 1983 
confirmed rating decision affirming denial of the claim for 
PTSD was also incorrect.  During the pendency of this appeal, 
however, the issue perfected for appellate review has 
consistently contemplated the October 1981 rating decision, 
not the January 1983 confirmed rating decision.  As such, the 
Board, in its decision below, is limited to the issues 
perfected on appeal.

In a February 2007 decision, the Board denied entitlement to 
an earlier effective date for service connection for PTSD 
essentially on the basis that its October 1981 determination 
denying service connection were not clearly and unmistakably 
erroneous.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 order, the Court granted the parties' Joint 
Motion to vacate and remand the February 2007 Board decision.  
Pursuant to the actions requested in the Joint Motion, both 
issues were remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein. 

The issue of an earlier effective date for the grant of 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no legal entitlement to a finding of CUE in the 
October 1981 rating decision because, by virtue of this 
decision, the Veteran is found to have submitted a valid NOD 
in February 1982 and thus the October 1981 rating is not 
final.

2.  Because the Board has concluded that there is no final 
adverse RO decision that can be subject to a CUE attack, the 
issue of whether there was CUE in the October 1981 rating 
decision is moot. 


CONCLUSIONS OF LAW

1.  The RO's October 1981 rating decision, insofar as it 
denied the Veteran's claim for service connection for PTSD, 
is not final.  38 U.S.C. § 4005 (West 1976); 38 C.F.R. §§ 
19.113, 19.114, 19.118, (1981); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2008).

2.  Because the October 1981 rating decision is not final, 
the issue of whether the RO committed CUE in the October 1981 
rating decision is moot, and the Board has no jurisdiction to 
adjudicate the merits of this issue.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Analysis

In a May 18, 1967, rating decision, the RO denied service 
connection for a nervous condition on the basis that it was 
not shown by the evidence of record; that same month, the RO 
notified the Veteran of the determination.  He did not appeal 
that decision within one year of being notified and it became 
final.  In December 1980, he filed an application to reopen 
the claim for service connection for a nervous condition.

In an October 1981, rating decision, the RO confirmed and 
continued the denial of service connection for a nervous 
condition, including PTSD, on the basis that an acquired 
psychiatric disorder was not shown by the evidence of record.  
The Board notes that the evidence before the RO at the time 
of the October 1981 rating decision consisted of no diagnosis 
or treatment of PTSD.  In a letter that same month, the RO 
notified the Veteran of the decision and his appellate 
rights.  In February 1982, the Veteran submitted a statement 
disagreeing with the denial of his claim.  He did not 
specifically identify the RO, but stated that he was having 
great difficulty with the VA "grievance board" decision.  

In an January 1983, rating decision, the RO confirmed and 
continued the denial of service connection for PTSD on the 
basis that there was no change warranted in the prior denial.  
The claims folder contains no correspondence following the 
RO's January 1983 letter until the Veteran sought to file 
another claim of service connection for PTSD in February 
2002.  In December 2002, he was afforded a formal VA 
examination.  Following examination of the Veteran and a 
review of verified stressors, the physician diagnosed PTSD.  
In January 2003, the RO granted service connection for PTSD 
and assigned an effective date of February 2002.

Now, the Veteran's attorney argues that the February 1982 
correspondence was a notice of disagreement (NOD) to the 
October 1981 rating decision and that the VA had a duty to 
issue a statement of the case (SOC).  As a result the October 
1981 rating decision did not become final such that it has 
been in continuous adjudication and the effective date should 
be retroactive to December 1980, the date he filed his claim.

Given the foregoing, the initial inquiry is whether the 
February 1982 statement constitutes a NOD and thus an appeal 
of the October 1981 rating decision.

In 1981, a notice of disagreement (NOD) was defined as "A 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudication determination by the agency of original 
jurisdiction."  38 C.F.R. § 19.113 (1981).  The regulation 
also stated that the statement be reasonably construed as 
evidencing a desire for review of that determination.  Id.  
Courts have held that a valid NOD must merely express 
dissatisfaction with the RO decision; it need not identify 
the specific errors of fact or law.  Collaro v. West, 136 
F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  VA is generally required to liberally 
interpret communications from claimants.

After reviewing the February 1982 letter in its entirety, the 
Board finds that it satisfies the statutory criteria of a NOD 
to the RO's October 1981 denial of service connection for 
PTSD.  The correspondence satisfied the general requirements 
for an NOD: it was in writing, and expressed dissatisfaction 
with the adverse decision.  The Board additionally finds that 
the NOD was timely as it was filed within one year of the 
adverse decision.  38 C.F.R. § 19.118 (1981).

Moreover, where a veteran submitted a timely NOD to an 
adverse decision, the RO was required to issue a statement of 
the case (SOC) addressing the issue.  38 C.F.R. § 19.114 
(1981).  However, in this case, rather than issuing a SOC, 
the RO confirmed and continued the denial of service 
connection in a January 1983 rating decision.  Because the RO 
was required to issue an SOC but failed to do so, the October 
1981 rating decision did not become final.  38 U.S.C.A. § 
7105(d); see Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(where appellant clearly stated disagreement with a November 
1975 rating decision and RO did not furnish a statement of 
the case, rating decision never became final); cf. Sutton v. 
Nicholson, 20 Vet. App. 419, 424-25 (2006) (finding that, 
where the appellant receives notice of a decision and a fair 
opportunity to appeal it, there is no basis to abate the 
finality of the decision).  The pending claims doctrine 
provides that a claim remains pending in the adjudication 
process, even for years, if VA fails to act on it.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).  Therefore, the Board 
finds that the Veteran's claim has remained pending since the 
filing of his December 1980, claim.

Since the October 1981 rating decision is not final, the 
Veteran's claim of CUE in the rating decision - denying 
service connection for PTSD- is now moot and no allegation of 
fact or law remains.  In the absence of such assertions, the 
appeal as to this issue should be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).


Duty to Notify and Assist

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court) has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
claims alleging clear and unmistakable error (CUE).  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" in 
CUE claims because "there is nothing further that could be 
developed").

Moreover because of the Board's determination that the PTSD 
claim has remained pending since the Veteran initially filed 
it in December 1980, this negates the need to resolve whether 
any further assistance is required under the VCAA since it is 
inconsequential given the outcome of this appeal.


ORDER

The issue of whether there was CUE in the October 1981 
decision that denied service connection for PTSD is 
dismissed.


REMAND

To date, the RO has not issued the Veteran a SOC with respect 
to the October 1981 rating decision denying service 
connection for PTSD.  Under the circumstances, the Board has 
no jurisdiction and is obliged to remand this issue to the RO 
for the issuance of an SOC.  See Pond v. West, 12 Vet. App. 
341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

In addition, the Veteran has challenged the effective dated 
assigned by the RO for entitlement to service connection for 
PTSD.  However, because VA failed to issue an SOC after a 
valid NOD was filed, the pending October 1981 rating decision 
is relevant to determining the effective date of service 
connection for PTSD and it is appropriate to defer 
consideration of this claim until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on this issue is deferred pending 
completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a SOC to the 
Veteran addressing the denial of service 
connection for PTSD in the October 1981 
rating decision.  The Veteran and his 
attorney must be advised of the need to 
file a timely Substantive Appeal 
following the issuance of the SOC if he 
wishes to complete an appeal from that 
specific decision.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, if 
not rendered moot, the RO/AMC must 
readjudicate the Veteran's claim of 
entitlement to an effective date earlier 
than February 22, 2002 for the grant of 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO/AMC should issue a supplemental 
statement of the case (SSOC) and provide 
the Veteran and his attorney an 
opportunity to respond.  The case should 
then be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


